Case 2:20-cv-01047-JMV-JBC Document 20 Filed 10/14/20 Page 1 of 1 PageID: 151




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF NEW JERSEY

 THERESA DANTE; THEODORE HUSS; JULIET
 HTNRICHS SAMANTHA OGGS and
 MARGARET GATES,                                    Civil Action No. 2:20-CV-01047-JMV-JBC

                 Plaintiffs,
         V.

 JOSEPH SCHWARTZ; ROSIE SCHWARTZ;                   ORDER
 SKYLTNE HEALTH CARE, LLC; SKYLINE
 MANAGEMENT GROUP, LLC; AMERICAN
 PLAN ADMINISTRATORS; CORNERSTONE
 QUALITY CARE, LLC; COTTONWOOD
 HEALTHCARE, LLC; and FIRST LANDING
 INFORMATION SERVICES, LLC,
                Defendants.


        IT IS on this            day of    OCDr                          ,   2020, ORDERED that

Plaintiffs’ Motion for Leave to File an Amended Complaint Pursuant to Fed. R. Civ. P. 15 is hereby

GRANTED. Plaintiffs are to file the Amended Complaint attached to their Motion within 10 days

of the date of this Order.




                                             BY THE COURT:



                                                       92L
